On Motion to Dismiss Appeal.
MONROE, J.
Defendant (appellee) moves to dismiss the appeal herein, on the ground that, a previous appeal' from the same judgment having been dismissed because appellant failed to lodge the transcript in this court within the delay allowed by law, no subsequent appeal can be allowed. The facts being as stated (C. C. Girod v. Monroe Brick Co., 126 La. 300, 52 South. 550), the motion must be sustained.
“When an appeal is dismissed for failure of the appellant to file the transcript in time, it is considered abandoned, and cannot afterwards be renewed.” Brooks et al. v. Smith et al., 120 La. 454, 45 South. 388, and authorities there cited.
See, also, Dozier v. Sargent, 4 La. 41; Ducournau v. Levistones, 4 La. Ann. 30; Collins v. Monticou, 9 La. Ann. 39; Brickell v. Conner, 10 La. Ann. 235; Tarleton v. Wofford, 15 La. Ann. 592; Redmond v. Mann et al., 24 La. Ann. 149; Laussade v. Maury et al, 31 La. Ann. 858; Pierce v. Cushing, 33 La. Ann. 810; Sterling v. Heirs of Sterling, 35 La. Ann. 841; World’s Exposition v. Railroad Co., 39 La. Ann. 355, 1 South. 791; Building & Loan Ass’n v. Church, 48 La. Ann. 1459, 21 South. 24; State v. Louisiana Debenture Co., Ltd., 52 La. Ann. 551, 27 South. 27; Hymel v. Illinois Cent. R. R. Co., 116 La. 42, 40 South. 525.
“For a failure to file the transcript, which presumes an abandonment of the appeal, the motion [to dismiss] can be filed at any time after the filing of the transcript.” Hudson v. Garrett, 47 La. Ann. 1534, 18 South. 510; Building & Loan Ass’n v. Church, 48 La. Ann. 1458, 21 South. 24.
It is therefore ordered, adjudged, and decreed that the appeal herein be dismissed at the cost of the appellant.